Citation Nr: 0311619	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  94-22 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to service connection for headaches.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

By decision of the Board in January 27, 2003, it was 
determined that new and material evidence had been submitted.  
The matter was then forwarded for de novo review and 
development under regulations then in effect.  There has been 
a change in those regulations leading to this remand, as is 
discussed in detail below.


REMAND

The evidence of record herein was last reviewed by the RO in 
January 2002 after which the Board reopened the claim for 
service connection for headaches.  At that time the Board 
determined that further evidentiary development was warranted 
and undertook same pursuant to 38 C.F.R. § 19.9 (2002).  
Prior to that development, some additional evidence was 
received.  Additional development is needed.  

The veteran's claim for service connection for headaches 
having been reopened, this claim should next be considered on 
the merits.  However, the current record is insufficient to 
resolve important medical issues raised in this case.  
Accordingly, further development of the claim, including 
providing the veteran with a VA examination is necessary.  

The jurisdiction conferred upon the Board by 38 C.F.R. § 19.9 
(2002), i.e., to adjudicate claims on the basis of evidence 
developed by the Board but not reviewed by the RO, was 
recently invalidated.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, No. 02-7304, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).  Initial review of any evidence 
obtained needs to be done by the Ro prior to the Board acting 
on that information.  Id.

In view of the foregoing, this case is being REMANDED for the 
following actions:

1.  The RO must ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for headaches since service 
discharge in February 1982.  To the 
extent he lists VA treatment obtain those 
records.  To the extent he names non-VA 
providers, seek release forms.  
Specifically seek a release form for 
records of any and all medical treatment 
rendered by R.A. Rivera Roldan, M.D.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a neurologic 
examination to more accurately determine 
the exact nature and etiology of his 
current headaches, and the extent, if 
any, to which such pathology now present 
is related to inservice complaints.  The 
examiner should be instructed to set 
forth a detailed history of symptoms as 
reported by the veteran as well as all 
pertinent findings.  

Complete diagnoses should be provided.  
The examination should include any 
diagnostic testing that is deemed 
necessary for an accurate assessment and 
the examiner should review the results of 
any testing prior to completing the 
report.  On the basis of the current 
examination findings and information in 
the claims file, the examiner should 
render an opinion as to whether it is at 
least as likely as not that a chronic 
headache disorder is attributable to any 
disease or injury suffered during his 
service, intercurrent causes, or to a 
combination of such causes or to some 
other cause or causes.  If the disability 
is considered traumatic in origin, the 
nature of the trauma and the source of 
the information relied upon should be 
indicated.  

If the veteran does not currently have a 
chronic headache disorder, which could be 
regarded as having been incurred in or 
aggravated while the veteran was in 
service, the examiner must specifically 
indicate so.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed 
(to include discussion of specific 
evidence of record, such as the service 
medical records).  Send the claims folder 
to the examiner for review.

3.  The RO should then review the claims 
file and ensure that all notification and 
development action required by VCCA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  

4.  Upon completion of the foregoing 
evidentiary development, the RO must 
review all of the evidence of record, and 
readjudicate this claim.  Thereafter, if 
the benefits sought are not granted the 
RO should issue a Supplemental Statement 
of the Case in accord with 38 C.F.R. 
§§ 19.38 and 19.31 (2002).  Thereafter, 
the claim should be returned to the Board 
for further appellate consideration, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




